F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 DEC 3 1997
                                      TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                     Clerk

 PHILLIP LEE KELLEY,

           Petitioner-Appellant,

 v.                                                          No. 97-6291
                                                       (D.C. No. 96-CV-2074)
 RON CHAMPION and ATTORNEY                          (Western District of Oklahoma)
 GENERAL OF THE STATE OF
 OKLAHOMA,

           Respondents-Appellees.


                                   ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously to grant the appellant’s request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Our review reveals this district court did not err. We therefore AFFIRM for the

reasons stated by the district court in its order of August 4, 1997.



                                           ENTERED FOR THE COURT


                                           John C. Porfilio
                                           Circuit Judge




                                             -2-